 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDsee that articles of property are not brought in or removed withoutauthority.There is no interchange between them and the securityofficers and they are paid by the day.Accordingly, as they have thesame supervision and their function, in substantial part, is to protectthe Employer's property, they come within the Board's definitionof guards and we shall include them in the unit.14A clockman, or fire watcher, on the payroll of Thunderbird Hotel,Inc., was hired by and is under the direction of the chief security officer.His duties are to watch for fires by making regular rounds and punch-ing a clock during the night.ls The record shows that he does not en-force any rules against the employees or the public.As the duty of thisemployee is to check for fire hazards, we find that he is not a guardand shall exclude him from the unit."Accordingly, we find the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act: All employees at theEmployer's Winchester, Clark County, Nevada, operations employedas security guards and timekeepers, but excluding all other employees,clockmen or fire watchers, office clerical employees, professional em-ployees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]14National Hotel Company,d/b/a Thomas Jefferson Hotel,127 NLRB 202, 204.isHe also walks through the Algiers Motel property,and the Employer is paid for thisservice.19New Hotel Monteleone,127 NLRB 1092, 1094.General Electric CompanyandInternational Union of Electri-cal,Radio&Machine Workers,AFL-CIOand its Local 201.Case No. 1-RC-3312.August 20, 1963SECOND SUPPLEMENTAL DECISION AND ORDEROn February 12, 1954, the Board issued a Supplemental Decisionand Certification of Representatives 1 certifying Local 201, Inter-national Union of Electrical, Radio and Machine Workers, CIO, asthe bargaining representative of a unit of office clerical employeesat the Employer's River Works.On April 23, 1962, the Interna-tionalUnion of Electrical, Radio & Machine Workers, AFT.-CIOand its Local 201 filed a request for clarification of certification "toinclude in the bargaining unit, for which the petitioning organizationis now the recognized bargaining agent, certain employees, some ofwhom are in the following categories as classified by the Employer :1107 NLRB No.244 (not published in NLRB volumes).See alsoGeneral ElectricCompany (Raver Works),107 NLRB 70144 NLRB No. 21. GENERAL ELECTRIC COMPANY89Specialists and/or Analysts and Business Training Course Students."On May 14, 1962, the Employer filed an answer in opposition to therequest.On June 12, 1962, the Board remanded the matter to theRegional Director for the First region for the purpose of receivingevidence on the issues involved.A hearing was held on June 22, 1962,and on 18 other days over the period through February 25, 1963,before Hearing Officer Norman Holtz. The Hearing Officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].Upon the entire record in this case, the Board finds :As noted above the Union wants to include in the bargaining unitthe specialists and/or analysts and the business training course stu-dents.The Union contends that these employees perform bargainingunit work and that the unit should be amended accordingly to in-clude them.The Employer opposes the Union's request for clarifica-tion made 9 years after the election in the office clerical unit on thefollowing grounds :(1)The classification of specialist or analyst, as well as the busi-ness training course program trainees, were in existence at or priorto the last representation election in 1953 and they did not votetherein.(2)The functions performed by the specialists or analysts arenot the same as those performed by members of the office clerical unit,either now or at the time of the 1953 election.(3)The IUE request is an attempt to evade the statutory show-ing of interest.(4)To include the employees in the unit by a clarification pro-cedure would result in a violation of their rights of self-determinationas set forth in Section 7 of the Act.The terms "specialists" or "analysts" are generic titles used through-out the Company. They denote an individual who performs his workthrough the application of his own efforts, rather than through theefforts of others.The individual obtains his direction from his ownknowledge or from knowledge of the Employer's objectives.He hasan obligation to plan, integrate, measure, and exercise judgment.There are many different types of specialists and analysts in thevarious units of the finance functions at the River Works plant.Eachtype of specialist or analyst has certain specific duties in his positionwhich are different from other specialists or analysts.Some special-ists are part-time supervisors, while others have authority and re-sponsibility to bind the Company in negotiations with customersand commit company funds.The duties of certain specialists or 90DECISIONSOF NATIONALLABOR RELATIONS BOARDanalysts require an analysis, interpretation, and evaluation of costs,budgets, and forecasts to advise, recommend, and counsel other man-agement employees.Specialists' or analysts' duties also require theestablishment of measurements for control and decision-making pur-poses.Certain specialists or analysts are required to administer theflow of information, and analyze information received from the bar-gaining unit employees, as well as analyze and interpret other matterssuch as State and local tax matters, insurance, and royalty accounting.Other specialists or analysts are, in effect, financial managers ofspecific programs or operations conducted by the Company.Theyhave full financial responsibility for an entire program.This wouldinclude briefing and counseling management as to all aspects ofthe program; advising the department general manager and themanager of finance as to the program status at all times; meetingwith and advising customers; and evaluating and assisting all mem-bers of management in all functions, including manufacturing, mar-keting, and finance, and any additional requirements demanded bythe customer. In general, they keep complete control of the program,not only its dollar expenditures, but its implications as to manpowerrequirements, both current and anticipated, outlining to the depart-ment general manager risk areas or problem areas. The salary rangeof specialists or analysts is considerably higher than that of the gradedoffice clerical employee.The duties required of the specialist oranalyst have never been required from members of the office clericalbargaining unit. Individuals classified as specialists or analysts havealways been treated as part of management and not as part of anybargaining unit.These individuals are considered an extension ofthe manager's arm.The classification of specialist or analyst was inexistence prior to the last representation election in 1953.The business training course students have been employed by theCompany at its River Works plant since 1948. They have never beenrepresented in a bargaining unit.The selection and assignment ofstudents for the program is handled on a companywide basis.Thestudent is on a separate pay scale which is also administered on acompanywide basis. The students on the program rotate through sev-eral areas of the finance work and attend evening class seminars.Asthe business training course program is companywide, when a studentgraduates from the program, he is subject to assignment to a financialmanagement position anywhere in the Company. The student mustmaintain a certain level of performance in both work and class tocomplete the program successfully. If the standards are not main-tained, the student is terminated from the program but he may applyfor a job in the bargaining unit as a new employee.As noted above, the record shows that the classification of specialistsand analysts and the business training course students were in exist- OHIO VALLEY CARPENTERSDISTRICTCOUNCIL, FTC.91enceprior to the Board-conducted election in 1953.Employees inthese classificationsdid not vote in the election and have never beenrepresentedby any union. No effort was made by the Union to repre-sent theseemployees until approximately 9 years after the Boardcertified the office clerical unit.Neither the contract executed pursuantto the certification nor any subsequently executed contracts includedspecialists,analysts, or business training course students.Clearly,the specialists, analysts, or business training course students are notan accretionto the existing unit.We find, in view of the above andon the entire record, that a motion for clarification is not the propermethod for adding the excluded classifications to the existing unit.Even if we were to decide that the specialists, analysts, and businesstrainingcourse students could be part of the office clerical unit, theywould be entitled to vote whether they desire to be represented aspart of that unit.Since the proper procedure for accomplishingthispurpose isa petition pursuant to Section 9 (c) of the Act seekingan election, rather than a motion or petition for clarification, weshall grant the Employer's motion to dismiss the instant proceeding.2[The Board dismissed the petition for clarification of unit.]2Westinghouse Electric Corporation,1142NLRB 317;Remington Rand Division ofSperry Rand Corporation,132 NLRB 1093,1095;Brockton-Taunton Gas Company,132NLRB 940,942;General Electric Company,119NLRB 1233, 1236.Ohio Valley Carpenters District Council,United Brotherhoodof Carpenters and Joiners of America,AFL-CIO,and AlbertScheer and Robert Sauer,its AgentsandCardinal Industries,Inc.Case No. 9-CC-315.August 21, 1963DECISION AND ORDEROn March 19,1963,Trial Examiner David London issued his Inter-mediateReport in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices as alleged in the complaint, and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forth inthe attached Intermediate Report.Thereafter, the General Counseland the Respondent Council filed exceptions to the IntermediateReport and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, andhereby adopts the findings, conclusions,and recommenda-144 NLRB No. 16.